                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT LEAL,                                )
                                            )
              Petitioner,                   )       Case No. 3:18-cv-219
                                            )
              V.                            )       Magistrate Judge Patricia L. Dodge
                                            )
FCI LORETTO WARDEN,                         )
                                            )
              Respondent.                   )


                                      MEMORANDUM 1

       For the reasons that follow, the Court will deny the petition for a writ of habeas corpus

(ECF No. 9) filed by federal prisoner Robert Leal ("Petitioner") under 28 U.S.C. § 2241.

I.     Introduction

       On November 18, 2013, the United States District Court for the Northern District of Ohio

sentenced Petitioner to a 100-month term of imprisonment on his conviction of Felon in

Possession of a Firearm in violation of 18 U.S.C. § 922(g)(l). Petitioner is in the custody of the

Bureau of Prisons ("BOP"). When he filed his petition he was housed at FCI Loretto, which is

located within the territorial boundaries _of the Western District of Pennsylvania. Therefore,

although some of the events in question in this case occurred when Petitioner was housed at FCI

Elkton, which is located in Lisbon, Ohio, he properly filed his petition with this Court. That is

because a federal prisoner must file his § 2241 habeas petition with his custodial court, which is

the federal district court in the district in which the prisoner is incarcerated. Bruce v. Warden



1
 In accordance with the prov1s1ons of 28 U.S.C. § 636(c)(l), the parties have voluntarily
consented to have a U.S. Magistrate Judge conduct proceedings in this case, including entry of a
final judgment.
